IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


IN THE INTEREST OF: S.W., A MINOR     : No. 530 MAL 2014
                                      :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
PETITION OF: S.W.                     :


                                   ORDER


PER CURIAM

      AND NOW, this 16th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.